[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case comes before the court for hearing on June 24, 1996 short calendar by way of "Petition for Decree Dissolving Marriage After Legal Separation" filed by the defendant husband. A legal separation with orders was granted on January 10, 1991. The defendant sets forth in his petition the required allegation that the parties have not resumed marital relations and that no written declaration of the resumption of marital relations has been filed pursuant to Conn. Gen. Stat. § 46b-65.
The plaintiff wife filed with the court a "Declaration" in affidavit form essentially claiming that marital relations were resumed and continued from the date of the legal separation January, 1991 to January, 1993.
Plaintiff wife further requests the court to vacate the decree of legal separation and instead consider her claim under her separate and subsequent action of dissolution returned to this court with a return date of June 11, 1996.
The matter that the court must determine is whether or not the parties resumed marital relations subsequent to the legal separation. CT Page 5256-JJJ
Each of the parties has testified. There is no other testimonial evidence. The plaintiff, through former counsel, did file her own petition dated December 27, 1993. In that petition there is an allegation that marital relations had not resumed.
After consideration of all of the evidence, this court concludes that the parties never resumed marital relations; nor did they hold themselves out as husband and wife.
Accordingly, the court grants the petition for dissolution. The matter is to be set down for hearing for the sole purpose of determining whether or not the orders entered in the decree of legal separation continue to be fair and equitable and, therefore, should be incorporated in the decree of dissolution of marriage pursuant to Conn. Gen. Stat. § 46b-65.
Walsh, John F., J.